DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 03/11/2019. The concurrently filed preliminary amendment has been entered. Claims 1-19 are currently pending and under examination herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action.

Claim Interpretation
With respect to Claims 1-3, the recitation "for a multimodal polyethylene polymerization process” in the preamble of claim 1 is considered non-limiting for purposes of claim construction because the body of each claim fully sets forth all the structural elements of the claimed reactor system, and the preamble merely states the purpose or intended use of the claimed system. See MPEP 2111.02(11).
With respect to Claims 7-19, the components (B) and (C) as defined in claims 7 and 9 are not distinguishable, as they may have identical molecular weights, are prepared with identical catalysts and optional C4-12 α-olefin comonomers (cf., steps (c) and (d) recited in claim 4) and in the 

Objection – Claim(s)
Claim 4 is objected to because of the following informalities: referring to line 18, it is presumed the reference to “hydrogen … obtained in step (b)” was intended to refer to preceding step (a), wherein the hydrogen is actually obtained (note also that no reference character is assigned to the first “polymerizing” step).   However, clarification and appropriate correction is required.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, 5-7 and 9-14, each claim contains a broad recitation of a particular range or limitation followed by one or more of the linking terms "preferably", "more preferably", “more preferable”, “most preferably" and “most preferred”, and then narrower recitation(s) of the corresponding range or limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP§ 2173.05(d). More specifically, it is unclear whether the features introduced by such linking term(s) are intended to be restrictive to the corresponding broader recitation(s), or merely exemplary of the remainder of the claims, and therefore not required. For purposes of substantive examination, the features introduced by the aforementioned linking terms are being treated as merely exemplary of the corresponding broader recitations, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1). However, clarification and appropriate correction are required.
Regarding Claim 7, the expression “multimodal polyethylene composition obtainable by a
process according to claim 6” renders claim 7 (and depend claims 8 and 10-16) indefinite because almost any variation in any parameter within the scope of the claimed process would alter the composition produced. In consequence, one who made or used a multimodal polyethylene composition made by a process other than the process recited in claim 6 would have to produce compositions using all possible parameters within the scope of claim 6 – a practical impossibility – and then extensively analyze each product to determine if his polyethylene composition was obtainable by a process within Ex parte Tanksley, 26 USPQ2d 1389. This rationale is applicable to the present case in view of the extensive testing that would be involved in ascertaining whether a multimodal polyethylene composition made by a process different to that claimed is nevertheless obtainable by the claimed process.  This aspect of the rejection may be obviated by amending claim 7 to recite –obtained-- in lieu of “obtainable”.
Regarding Claims 8 and 9, the claims contain the trademark/trade name Arkopal.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a measurement solution for FNCT and, accordingly, the identification/description is indefinite.  
Regarding Claim 10, the claim provides the limitation to “the FNCT” in line 2. There is no proper and sufficient antecedent basis for this limitation in the claim or in any claim upon which claim 10 depends (currently, claim 7).  

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as
being of improper dependent form for failing to further limit the subject matter of the claim upon
which it depends, or for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conflicting Claims
Claims 1-3 of this application are patentably indistinct from claims 1-3 of each of copending
Application Nos. 16/332,006, 16/332,013 and 16/332,049.  Further, claims 4-6 of this application are patentably indistinct from claims 4-6 of copending Application No. 16/332,013. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections – Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the

may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context,
means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894);
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA
1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.
The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C.
101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as
that of claims 1-3 of each of copending Application Nos. 16/332,006, 16/332,013 (published as US
2019/0359741 A1) and 16/332,049 (published as US 2019/0225714 A1).
This is a provisional statutory double patenting rejection since the claims directed to the same
invention have not in fact been patented.
Claims 1-3 of each of the instant and copending applications are drawn to a reactor system for a multimodal polyethylene polymerization process, comprising identically defined system elements (a),
(b), (c) and (d), and wherein the system may further contain (or comprise) an identically defined stripping column (cf., claim 3 of each application). While claims 1 and 2 of the ‘013 application have
been amended by deleting “preferred” features, the corresponding preferred features recited in pending claims 1 and 2 are regarded as non-limiting exemplary matter. Hence, the amendment fails to create a substantive difference in scope between the instant and copending inventions.

Claims 4-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as
that of claims 4-6 of copending Application No. 16/332,013 (published as US 2019/0359741 A1). 

invention have not in fact been patented.
Claims 4-6 of the instant and copending application are drawn to a process for producing a multimodal polyethylene composition in the reactor system according to claim 1 of the respective applications.  The same reactor system is used in both processes as discussed above.  Further, both processes comprise three polymerizing steps and a hydrogen-removing step between the first and second polymerizing steps.  The respective polymerizing steps and hydrogen-removing step of the instantly claimed process are identical in scope with the corresponding steps as recited in copending claims 4-6 of the ‘013 application.  Thus, no substantive difference in scope is discernible between claims 4-6 of the instant and copending applications.  

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-14 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 4-7 of Application No. 16/332,013 (published as US
2019/0359741 A1) or claims 4-7 and 11-14 of Application No. 16/332,049 (published as US2019/0225714 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other
because of the substantial overlap in scope of the mutually claimed subject matter. More specifically, the afore-noted claims of the instant and copending applications are drawn to a process for producing a multimodal polyethylene composition or a multimodal polyethylene composition obtainable by the respectively claimed processes. In each instance, the process is conducted in an identical reactor system
cf., claim 4/1 of each application) and comprises substantially identical polymerizing/hydrogen removing steps. Further, the respectively claimed polymerizing steps produce polyethylene fractions defined either by coextensive or overlapping ranges for density, weight-average molecular weight (Mw),
MI2 and, in the case of the ‘049 application, MI21 and Z-average molecular weight.  It is recognized that instant claims 8-10 further recite wherein the multimodal polyethylene composition has a shear rate of at least 170% and a FNCT from 10 to 270 hours (or from 12 to 250 hours). These properties are not recited in the copending claims; however, the mere recitation of a new property of a product does not make that product unobvious over another identical or substantially identical product. Here, the significant overlap in polymerization steps, including use of the same catalysts, monomers, hydrogen control and reaction system, between the instant and copending claims provides a reasonable basis for believing the compositions produced according to the copending applications are the same as or substantially identical to the multimodal polyethylene composition of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 17-19 of U.S. Patent No. 10,919,991 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘991 patent recites “a multimodal polyethylene composition comprising;
(A) 30 to 65 parts by weight of a low molecular weight polyethylene having a weight average
molecular weight (Mw) of 20,000 to 90,000 g/mol or medium molecular weight polyethylene having a
weight average molecular weight (Mw) of more than 90,000 to 150,000 g/mol;
(B) 5 to 40 parts by weight of a first high molecular weight polyethylene having a weight average
molecular weight (Mw) of more than 150,000 to 1,000,000 g/mol or a first ultra high molecular weight

g/mol; and
(C) 10 to 60 parts by weight of a second high molecular weight polyethylene having a weight average molecular weight (Mw) of more than 150,000 to 1,000,000 g/mol or a second ultra high molecular weight polyethylene having a weight average molecular weight (Mw) of more than 1,000,000 to 5,000,000 g/mol
wherein a MI21 of the multimodal polyethylene composition is 3.0 or less, and a Charpy impact
strength at 23oC. of a compressed specimen of the multimodal polyethylene composition is at least 70
kJ/m2, measured by ISO179;
wherein (A), (B), and (C) each have a different weight average molecular weight.”
Instant claim 7 corresponds, in scope, to patent claim 1 but does not positively recite that corresponding components (A), (B), and (C) each have a different weight average molecular weight.
However, instant claim 7 generically encompasses a composition wherein component (A) necessarily has a lower weight average molecular weight (Mw) than either of components (B) and (C), while components (B) and (C) may have the same or different Mw within the recited ranges of more than 150,000 to 1,000,000 g/mol or more than 1,000,000 to 5,000,000 g/mol.  Instant claim 7 additionally reads on a multimodal polyethylene composition having a MI21 and Charpy impact strength as per patent claim 1.  Further, although instant claim 7 is drafted in product-by-process format whereas patent claim 1 is a pure product claim, it is well settled that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 111 F 2nd 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Moreover, the term “obtainable” in instant claim 7 merely indicates the potential of making the claimed composition by the recited process (of claim 6) and 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative,
under 35 U.S.C. 103 as obvious over McGrath (US 2003/0191251 A1).

Concerning the claim recitations directed to the depressurization equipment “allowing to adjust an operating pressure to a pressure in a range of 100-200 kPa (or 103-145 kPa) (abs),” these relate to an intended manner of using the claimed reactor system, which is not germane to the patentability of the system itself. That is, such recitations do not expressly or impliedly require any structure in addition to that described in McGrath. Thus, the disclosed three series-connected reactors possess the requisite structural elements of the Applicant’s reactor system as claimed, any difference resides in the manner in which the system is to be used, and the manner in which an apparatus is to be utilized is not germane to the issue of patentability of the apparatus itself. See MPEP 2115 and In re Casey, 152 USPQ 235 (CCPA 1967).
Alternatively, even if the recited operating pressure range is treated as a limitation of the reactor system, McGrath teaches that the pressure and throughput of the first flash drum are selected so as to provide the desired separation of hydrogen in conjunction with the second or subsequent (in the case of more than two) flash drums; and that the size, throughput, operating temperature and pressure may be established or approximated by well-known modeling software (see para [0035]).  As such, McGrath recognizes operating pressure of the flash drums as a result-effective variable with respect to desired separation of hydrogen from a product slurry stream. Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to arrive at an operating pressure In re Boesch, 205 USPQ 215, 219 (CCPA 1980).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 2003/0191251 A1) in view of Bhandarkar et al (US 8987390 B2) and Byerly et al (US 3210271).
Regarding Claim 3, McGrath discloses or at least renders obvious the reactor system according to claim 1 as discussed above. The teachings of McGrath differ from the present invention in that
McGrath fails to teach wherein the hydrogen removal unit further contains a stripping column for the separation of hydrogen and a liquid diluent. However, McGrath does teach that the flash gas (13) from the two intermediate hydrogen removal system flash drums are combined with the flash gas (15) from the first product flash drum (26) and routed (32) to purification and recovery, particularly to recover hydrogen, monomers, and recycle solvent (see para [0051]). Further, in the same field of endeavor,
Bhandarkar et al relates to a system for polymerizing olefin in the presence of a chain transfer agent.
More specifically, Bhandarkar et al teaches a separation system 100 for removing chain transfer agent from a transfer slurry discharged from a first reactor to provide a fluff slurry comprising the first polyolefin and a lower content of chain transfer agent than in the transfer slurry; and feeding the fluff slurry to a second reactor (see Abs., Fig. 2). Bhandarkar et al further teach that a recycle stream discharged from the separation system, having diluent and the chain transfer agent (e.g., hydrogen), may be recycled directly to the first reactor 50A or sent to a recovery system (including fractionation) prior to recycle of the removed components to the reactor system 20 (see col. 16, lines 1-12 and col. 20, lines 31-36).  The utility of a fractional distillation complex with auxiliary stripping columns in separating multi-component mixtures such as petroleum fractions is well known in the art as taught by Byerly et al et seq. and drawing). It would have been obvious to one of ordinary skill in the art to modify the reactor system of McGrath such that the hydrogen removal flash drums further comprise a fractional distillation complex comprising stripper columns as per Byerly et al for the separation of hydrogen and a liquid diluent. One of ordinary skill would have done so with a reasonable expectation of success since Bhandarkar et al fairly suggest that a recovery system including fractionation is utile in separating components including diluent and hydrogen from a recycle stream discharged from a separation system arranged between a first and second polymerization reactor.

Claims 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Backman et al (WO 2009/147022 A1).
Regarding Claims 7 and 9, Backman et al is directed to a polymer composition comprising a multimodal copolymer of ethylene and one or more alpha-olefins having from 4 to 10 carbon atoms, wherein the multimodal ethylene copolymer has a density of from 937 to 950 kg/m3, a melt index MFR5 of from 0.3 to 3.0 g/10 min, a melt index MFR2 of from 0.1 to 2.0 g/10 min and a shear thinning index SHI2.7/210 of from 2 to 30 (see page 2, 1st full para).  Preferably, the multimodal ethylene copolymer comprises a low molecular weight ethylene polymer component (A) and a high molecular weight ethylene copolymer component (B) (see page 3, final para).  As discussed above (see pages 2-3), individual components (B) and (C) defined in instant claims 7 and 9 cannot be distinguished from each other and therefore said claims are considered readable on a multimodal polyethylene composition wherein the components (B) and (C) are the same constituent.  In this regard, it is noted that Backman et al specifically disclose bimodal blend compositions comprising a low molecular weight (LMW) ethylene homopolymer component and a high molecular weight (HMW) ethylene copolymer component (see Table 3: Examples 1-3).  Table 3 reports a LMW/HMW split indicating that in each example, the LMW component is present in a proportion within the claimed range for Applicant’s (A) See In re Thorpe, supra.  Moreover, the term “obtainable” in instant claim 7 merely indicates the potential of making the claimed composition by the recited process and does not preclude multimodal polyethylene compositions that meet the compositional and property limitations of claim 7 even though made by a different process, as in the case of the bimodal blends exemplified in Backman et al.  
Regarding Claims 8-10, Backman et al disclose a multimodal (bimodal) polyethylene composition comprising the requisite proportions of component (A) and components [(B) + (C)] as claimed.  However, Backman et al do not directly disclose a swelling ratio or FNCT value as determined under test conditions recited in said claims.  Nevertheless, Backman et al teach all the compositional and molecular weight parameters of the claimed multimodal polyethylene composition.  Therefore, it is submitted that the undisclosed physical properties claimed herein would be implicitly achieved by the disclosed blend compositions.  Where, as here, a reference discloses all the limitations of a claim except for a property or function, and examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, basis exists for shifting the burden See, In re Fitzgerald et al, 205 USPQ 594, 596 (CCPA 1980) and MPEP §§ 2112-2112.02. 
Regarding Claim 11, Backman et al disclose a multimodal polyethylene composition according to claim 7 as discussed above.  Backman et al further disclose wherein the multimodal polyethylene composition has a weight average molecular weight from 150,000 to 500,000 g/mol; in particular, 150 kg/mol (= 150,000 g/mol), see Table 3, Example 1 as well as Examples 2-3.  
	Regarding Claim 12, Backman et al disclose a multimodal polyethylene composition according to claim 7 as discussed above.  Backman et al further disclose wherein the multimodal polyethylene composition has a number average molecular weight from 8,000 to 25,000 g/mol; in particular, 12.0 kg/mol (= 12000 g/mol), see Table 3, Example 1 as well as Examples 2-3.  
	Regarding Claim 14, Backman et al disclose a multimodal polyethylene composition according to claim 7 as discussed above.  Backman et al further disclose wherein the multimodal polyethylene composition has a density from 0.940 to 0.966 g/cm3; in particular, 940.4 kg/m3 (= 0.9404 g/cm3), see Table 3, Example 1 as well as Example 3.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berthold et al (US 2006/0074193 A1) is cited as pertinent to a multimodal polyethylene composition having a shear ratio (SR) of 190% and a FNCT stress crack resistance of 80 hours (note Table 1: Example).  The composition comprises a low-molecular-mass ethylene homopolymer A, a high-molecular-mass ethylene copolymer B and an ultra-high-molecular-mass ethylene copolymer C in proportions of 42% by weight, 36% by weight and 22% by weight, respectively.  However, Berthold et al is silent as to weight-average molecular weight of the constituent polymers A, B and C.  Furthermore, Berthold et al teach to produce the polyethylene composition by a process substantially different to the .

Conclusion
Claims 4-6, 13 and 15-19, as best understood, are deemed free of the prior art.  However, in view of the rejections under 35 U.S.C. §§ 101 and 112, and on double patenting grounds, no claims are in condition for allowance at this time.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose
telephone number is (571) 272-1116. The examiner can normally be reached on Monday through Friday
from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Gwendolyn Blackwell, can be reached at (571) 272-5772. The appropriate fax phone number for the
organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/
Primary Examiner, Art Unit 1762

/FMTeskin/04-23-21